DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/18/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) and further in view of Bharadwaj et al. (US 10,357,771) .

Regarding claim 1 Ness discloses a device comprising an intake system, an injector, and a process system wherein (See Ness Fig. 2 wherein a device having an intake system in which sample materials 86 are held, and injector system which injects the sample into a conduit,  and a process system with a partitioner 90 is provided)
(a)    the injector comprises a first injector conduit, (See Ness Fig. 2 wherein the injector comprises a first injector conduit 136)
(b)    the injector can be in a first configuration providing a fluid communication between the first injector conduit and the intake system or in a second configuration providing a fluid communication between the first injector conduit and the process system, but not both at the same time; (See Ness Fig. 2 wherein the injector comprises a multiport valve 102 that may be arranged such that an injector can be in a first configuration to provide fluid communication between the first injector conduit 136 and the intake system 130, or a second configuration to provide fluid communication between the first injector conduit 166 and the process system . Due to the nature of the valve and described fluid suction/discharge the injector cannot be in both configuration at the same time.)

(ii) the intake system comprising a source of a first fluid wherein the source of the first fluid can be in fluid communication with the first injector conduit via a first intake conduit when the injector is in the first configuration, but not in fluid communication with the process system; and  (See Ness Fig. 2 wherien an intake system comprises a source of first fluid 86 in fluid communication with an injector conduit via a first intake conduit 82 when the injector is in the first configuration but no in the second configuration by valve 102 positioning.)


Ness discloses all the claim limitations as set forth above but does not specifically disclose the materials which form the inner surfaces of the conduits and device.

Bharadwaj et al. discloses a device for forming emulsions of a first aqueous fluid and a second oil fluid wherein all conduits in the system are formed of and/or have inner surfaces coated with a hydrophobic material, i.e. a material with a greater affinity for the second oil fluid than the first aqueous fluid. (See Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein inner channel surfaces are formed from/ coated with materials which are hydrophobic.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide all the conduits of Ness with inner surfaces having a hydrophobic property as described by Bhardwaj et al. because such hydrophobic inner surfaces enhance fluid flow within the device as would be desirable in the device modified Ness.



Regarding claim 3 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the fluorinated surface comprises a fluoropolymer. (See Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein the inner surfaces comprise a fluoropolymer.)

Regarding claim 5 modified Ness discloses all the claim limitations as set forth above as well as the device further comprising a partitioner for producing a mixture of a plurality of partitions of the first fluid in a third fluid, wherein the first and third fluids are substantially immiscible and wherein the partitioner is fluidly connected to the injector via a conduit when the injector is in the second configuration, and wherein at least 95% of inner surfaces of the conduit connecting the injector to the partitioner comprise a fluorinated material.  (See Ness Fig. 2 and [0045] wherein in a second configuration the first fluid is made to flow from the injector and into a first partitioner conduit, i.e left side of 144, and flowing a third fluid, i.e. oil 112, that is substantially immiscible with the first fluid into a second partitioner conduit, right side of 144) such that the partitioned produces a mixture comprising a plurality of partitions of the first fluid in the fourth fluid that flows out of an outlet of the partitioner and into a detector. Also See Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein all the inner surfaces comprise a fluorinated material.)




Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) in view of Bharadwaj et al. (US 10,357,771)  as applied to claims above, and further in view of Ness et al. (US 8,730,497 herein referred to as Ness ‘479).

Regarding claim 8 Ness discloses all the claim limitations as set forth above as well as the device wherein  the detector comprises (a)    a source of electromagnetic energy to provide electromagnetic energy to the interrogation region, wherein the interrogation region is configured for single file movement of partitions through the conduit, (b)    a detection element to detect electromagnetic energy emitted from a partition in the interrogation region; and (See Ness Fig. 2 wherein a detector comprises a source of electromagnetic energy, i.e. light source 96, and a detection element 98 to detect electromagnetic energy emitted from a partition in the interrogation region 92.)

Ness does not specifically disclose an optical restriction.

Ness ‘479 disclose a device for detecting droplets of sample materials flowing in a stream of immiscible fluid within a channel and wherein there is an interrogation region of the channel and a light source and a detector wherein there is an optical restriction, i.e. aperture, positioned between the interrogation region and the detection element that blocks light. (See Ness ‘479 Fig. 2 and Col 7 Lines 20-53 wherein collection optics 90 placed between an interrogation region and a detector include various light blocking/ filtering elements, i.e. optical restrictions.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an optical restriction in the device of Ness as described by Ness ‘479 because such optical restrictions prevent unwanted light from being detected thus ensuring more effective and accurate detection as would be desirable in the device of Ness.
Furthermore in regards to the amount of light which is blocked it is noted that one of ordinary skill in the art at the time of invention would have been motivated to block the greatest extent of interfering light possible in order to more accurately analyze only desired elements while allowing sufficient light from the analyzed elements to pass. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of light blocked in the device of Ness to obtain the desired balance between necessary light and prevention of interfering light (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claim 9 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic 

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) in view of Bharadwaj et al. (US 10,357,771) as applied to claims above, and further in view of Li (US 2008/0070311).

Regarding claim 10 Ness discloses all the claim limitations as set forth above as well as the device wherein  the detector comprises (a)    a source of electromagnetic energy to provide electromagnetic energy to the interrogation region, wherein the interrogation region is configured for single file movement of partitions through the conduit, (b)    a detection element to detect electromagnetic energy emitted from a partition in the interrogation region; and (See Ness Fig. 2 wherein a detector comprises a source of electromagnetic energy, i.e. light source 96, and a detection element 98 to detect electromagnetic energy emitted from a partition in the interrogation region 92.)

Ness does not specifically disclose wherein the detector is configured to modulate output of the source of electromagnetic energy by a carrier periodic function, to multiply the signal of the detection element by the carrier periodic function and to integrate the resultant product over multiple periods of the carrier periodic function, i.e. perform lock-in amplification.

Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) in view of Bharadwaj et al. (US 10,357,771) as applied to claims above, and further in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116).

Regarding claim 11 modified Ness discloses all the claim limitations as set forth above as well as the device and method being utilized to perform PCR but does not specifically disclose the use of a reactor.

Ness’ 116 discloses a device and method for generating droplets wherein after first fluid partitions are created by a partitioner a mixture comprising a plurality of partitions of a first fluid in a third fluid through a conduit from the outlet of the partitioner through a reactor, wherein the reactor provides energy to initiate and/or promote one or more physical or chemical reactions in one or more of the partitions. (See Ness Abstract Figs. 1 and 12 after first fluid, sample, partitions are made in a third fluid, i.e. oil, by a partitioner, i.e. droplet generator, they flow thorugh a reactor, i.e. thermal cycler, which provides energy to the mixer to promote a reaction of the partitions and perform PCR.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reactor and perform flow therethourgh as described by Ness ‘116 in the device/method of modified Ness because such a reactor is known in the art to be provided in such fluid flow devices and such a 
It is noted that the reactor comprises a third conduit connected thereto and all conduits in the system are fluidically connected for at least part of the time as materials flow from the inlet of the device to the outlet via connected conduits.
Also it is noted in regards to the inner surface as described in the rejections above it is noted that all inner surfaces of conduits of the device are formed of/comprise a fluorinated material.
Regarding claim 12 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the reactor comprises at least two zones, where each zone is maintained at a substantially uniform temperature, wherein fluid contained in a conduit fluidly connected to the first injector conduit transits each of the at least two zones one or more times such that the temperature of the fluid transiting each zone is substantially the same as the temperature of the respective zone being transited. (See Ness ‘116 wherein the reactor comprises more than two zones 3204, 3206, 3208 maintained at a uniform temperature so that fluid contained is a conduit fluidly connected to the first injector conduit, i.e. all system conduits are fluidly connected,  transits each temperature zone a plurality of times to heat fluid to the temperature of the zone be transited.)
 


Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) and further in view of Bharadwaj et al. (US 10,357,771) .

Regarding claim 19 Ness discloses a device comprising an intake system, an injector, and a process system wherein (See Ness Fig. 2 wherein a device having an intake system in which sample materials 86 
(a)    the injector comprises a first injector conduit, (See Ness Fig. 2 wherein the injector comprises a first injector conduit 136)
(b)    the injector can be in a first configuration providing a fluid communication between the first injector conduit and the intake system or in a second configuration providing a fluid communication between the first injector conduit and the process system, but not both at the same time; (See Ness Fig. 2 wherein the injector comprises a multiport valve 102 that may be arranged such that an injector can be in a first configuration to provide fluid communication between the first injector conduit 136 and the intake system 130, or a second configuration to provide fluid communication between the first injector conduit 166 and the process system . Due to the nature of the valve and described fluid suction/discharge the injector cannot be in both configuration at the same time.)

(ii) the intake system comprising a source of a first fluid wherein the source of the first fluid can be in fluid communication with the first injector conduit via a first intake conduit when the injector is in the first configuration, but not in fluid communication with the process system; and  (See Ness Fig. 2 wherien an intake system comprises a source of first fluid 86 in fluid communication with an injector conduit via a first intake conduit 82 when the injector is in the first configuration but no in the second configuration by valve 102 positioning.)
(iii) the process system, wherein the process system comprises a detector comprising a detector conduit operably connected to a second process conduit which can be fluidly connected to the first process conduit for at least part of the time. (See Ness Fig. 2 wherein a process system comprises a detector, 92, 96,98  comprising a detector conduit 150 connected to a first process conduit 138 and via a second process conduit 144.


Bharadwaj et al. discloses a device for forming emulsions of a first aqueous fluid and a second oil fluid wherein all conduits in the system are formed of and/or have inner surfaces coated with a hydrophobic material, i.e. a material with a greater affinity for the second oil fluid than the first aqueous fluid. (See Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein inner channel surfaces are formed from/ coated with materials which are hydrophobic.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide all the conduits of Ness with inner surfaces having a hydrophobic property as described by Bhardwaj et al. because such hydrophobic inner surfaces enhance fluid flow within the device as would be desirable in the device modified Ness.  

Regarding claim 25 Ness discloses all the claim limitations as set forth above as well as the device further comprising a partitioner for producing a mixture of a plurality of partitions of the first fluid in a second fluid, wherein the first and second fluids are substantially immiscible and wherein the partitioner is fluidly connected to a fourth process conduit which can be fluidly connected to the first process conduit for at least part of the time. (See Ness Fig. 2 wherein a partitioner 90 is provided to produce a plurality of partitions of a first fluid substantially immiscible in a second fluid.  The partitions is fluidly connected to a fourth process conduit, i.e. connecting the source of oil 146, for at least part of the time via valve 106.Also See Bharadwaj Abstract Col. 23 Lines 25- Col. 24 Line 25 wherein all the inner surfaces comprise a fluorinated material.)


Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) in view of Bharadwaj et al. (US 10,357,771)  as applied to claims above, and further in view of Ness et al. (US 8,730,497 herein referred to as Ness ‘479).

Regarding claim 20 Ness discloses all the claim limitations as set forth above as well as the device wherein  the detector comprises (a)    a source of electromagnetic energy to provide electromagnetic energy to the interrogation region, wherein the interrogation region is configured for single file movement of partitions through the conduit, (b)    a detection element to detect electromagnetic energy emitted from a partition in the interrogation region; and (See Ness Fig. 2 wherein a detector comprises a source of electromagnetic energy, i.e. light source 96, and a detection element 98 to detect electromagnetic energy emitted from a partition in the interrogation region 92.)

Ness does not specifically disclose an optical restriction.

Ness ‘479 disclose a device for detecting droplets of sample materials flowing in a stream of immiscible fluid within a channel and wherein there is an interrogation region of the channel and a light source and a detector wherein there is an optical restriction, i.e. aperture, positioned between the interrogation region and the detection element that blocks light. (See Ness ‘479 Fig. 2 and Col 7 Lines 20-53 wherein collection optics 90 placed between an interrogation region and a detector include various light blocking/ filtering elements, i.e. optical restrictions.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an optical restriction in the device of Ness as described by Ness ‘479 because such optical restrictions prevent 
Furthermore in regards to the amount of light which is blocked it is noted that one of ordinary skill in the art at the time of invention would have been motivated to block the greatest extent of interfering light possible in order to more accurately analyze only desired elements while allowing sufficient light from the analyzed elements to pass. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of light blocked in the device of Ness to obtain the desired balance between necessary light and prevention of interfering light (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claim 21 modified Ness discloses all the claim limitations as set forth above as well as the device wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the range of wavelengths emitted by at least one component of the partition is the same or substantially the same around the circumference of the interrogation region. (See Ness ‘479 Fig. 10C wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) in view of Bharadwaj et al. (US 10,357,771) as applied to claims above, and further in view of Li (US 2008/0070311).



Ness does not specifically disclose wherein the detector is configured to modulate output of the source of electromagnetic energy by a carrier periodic function, to multiply the signal of the detection element by the carrier periodic function and to integrate the resultant product over multiple periods of the carrier periodic function, i.e. perform lock-in amplification.

Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 2012/0190033) in view of Bharadwaj et al. (US 10,357,771) as applied to claims above, and further in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116).

Regarding claim 28 modified Ness discloses all the claim limitations as set forth above as well as the device and method being utilized to perform PCR but does not specifically disclose the use of a reactor.

Ness’ 116 discloses a device and method for generating droplets wherein after first fluid partitions are created by a partitioner a mixture comprising a plurality of partitions of a first fluid in a third fluid through a conduit from the outlet of the partitioner through a reactor, wherein the reactor provides energy to initiate and/or promote one or more physical or chemical reactions in one or more of the partitions. (See Ness Abstract Figs. 1 and 12 after first fluid, sample, partitions are made in a third fluid, i.e. oil, by a partitioner, i.e. droplet generator, they flow thorugh a reactor, i.e. thermal cycler, which provides energy to the mixer to promote a reaction of the partitions and perform PCR.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reactor and perform flow therethourgh as described by Ness ‘116 in the device/method of modified Ness because such a reactor is known in the art to be provided in such fluid flow devices and such a reactor allows one to effectively and efficiently perform PCR as would be desirable in the device of modified Ness.
It is noted that the reactor comprises a third conduit connected thereto and all conduits in the system are fluidically connected for at least part of the time as materials flow from the inlet of the device to the outlet via connected conduits.
Also it is noted in regards to the inner surface as described in the rejections above it is noted that all inner surfaces of conduits of the device are formed of/comprise a fluorinated material.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 27-34, 36, 38-44  of copending Application No. 16/372,290 in view of Ness et al. (US 2012/0190033). 

Regarding claims 1-12 and 19-25 Copending Application No. 16/372,290 discloses all the claim limitations of claims 1-12 and 19-25 and are generally more specific with the exception of the specific conduits and connections therebetween.

Ness discloses a plurality of conduits in the intake system, injector system, process system, partitioner, and detector with are all fluidly connected at various times in order to flow materials therebetween. (See Ness Fig. 2 wherein such device elements and conduits are shown.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide the specific conduits and fluidic connections of Ness in the device of Copending Application No. 16/372,290 because such conduits and connections allow the flow of materials between specific device components as would be desirable in the device of Copending Application No. 16/372,290.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799